Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6 and 7 submitted on 1/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-7, 9-11, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Satou (US 11173601) in view of Arimatsu (US 20200356235).

For claim 1, Satou teaches: A method for robotic programming (column 1 line 16, disclosing present invention relates to a teaching device for performing the teaching operations of a robot and a teaching method), comprising: 

manipulating, by a user, a robot by physically moving the robot via direct contact by the user (figure 1 and column 4 lines7-11, the human 11 (operator) teaches the robot 10 at least one teaching point by hand-guiding or jog-feeding in a predetermined manner); 

receiving, from a controller of a robot, movement parameters reflecting movement of the robot manipulated by a user (column 7 lines 52-67, disclosing calculating, after the robot has been moved by hand-guiding or jog-feeding to a teaching point which has already been taught in the selected single line, at least one of a position error between the teaching point and a position of the robot after movement and an orientation error between an orientation of the tool of the robot at the teaching point and the orientation of the tool of the robot after movement, and re-teaching the teaching point when at least one of the position error and the orientation error is within a respective predetermined range. Movement parameters are position and orientation of robot after user has moved the robot i.e. after manipulation); 

moving a first data model of a robot, according to the movement parameters;
calculating, in response to the first data model touching a second data model of a virtual object, parameters of a first force to be fed back to the user for feeling touch by the robot on a physical object corresponding to the virtual object; and
sending the parameters of the first force to the controller of the robot, to drive the robot to feed back the first force to the user.

Arimatsu teaches: moving a first data model device, according to the movement parameters ([0031], disclosing information regarding the movement of the position of the user's hand may be acquired by detecting the movement of the operation device 20 by a camera (not illustrated), for example, or may be obtained on the basis of a detection result of an acceleration sensor or the like included in the operation device. [0047], disclosing when the user moves the user's hand in the direction of the virtual object in order to grasp the virtual object in the virtual space with reference to the image in the virtual space, the information processing apparatus 1 receives information regarding the movement amount of the hand from the operation device 20 (S2), for example, and the position of the manipulator in the virtual space is moved for setting by the movement amount according to the movement amount of the hand. Abstract, disclosing information indicating an operation from the user is received, a virtual manipulator for operating the virtual object is displayed in the virtual space in accordance with the received information indicating the operation. Virtual manipulator is a first data model);

calculating, in response to the first data model touching a second data model of a virtual object, parameters of a first force to be fed back to the user for feeling touch by the robot on a physical object 

sending the parameters of the first force to the controller of the robot, to drive the device to feed back the first force to the user ([0026], disclosing control unit 11 determines the magnitude of the virtual force given to the virtual object by the virtual manipulator, and presents information indicating the determined magnitude of the force to the user).

As object of Satou is to performing robot teaching by moving the manipulator via direct contact (Abstract, disclosing hand-guiding or jog-feeding to teaching a robot to a teaching a robot). It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Satou to moving a first data model of a robot, according to the movement parameters;
calculating, in response to the first data model touching a second data model of a virtual object, parameters of a first force to be fed back to the user for feeling touch by the robot on a physical object corresponding to the virtual object; and sending the parameters of the first force to the controller of the robot, to drive the robot to feed back the first force to the user to enable precise robot teaching providing prompt and natural feedback to operator (See Arimatsu [0069-0071]).

Examiner acknowledges that Satou teaches of position and orientation parameters of robot and not explicitly movement parameters.


It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Satou to receiving, from a controller, movement parameters reflecting movement of the device manipulated by a user to determine user intended robot movement and accurately reach robot operation.

Claims 6 and 7 recite same limitation as of claim 1, hence are rejected under same basis.

For claim 3, modified Satou teaches: The method of claim 1, 



calculating, in response to detecting interaction between the second data model and a third data model of an environment which the robot is in and the virtual object is simulated in, parameters of a third force to be fed back to the user for feeling interaction between the physical object corresponding to the virtual object and the environment; and 
sending parameters of the third force to the controller of the robot, to drive the robot to feed back the third force to the user.

Arimatsu teaches: further comprising, moving, after a second data model is gripped by the first data model, the second data model together with the first data model ([0043], disclosing when one portion of the manipulator is in contact with the virtual object, the virtual object is moved in the direction of the force, assuming that a force is applied to the portion. Further, when two or more manipulator parts are in contact with the virtual object, it is determined that the virtual object is caught by the manipulator, and the position of the virtual object is moved in conformity with the amount of movement of the manipulator (represents the state of grabbing and moving); 

calculating, in response to detecting interaction between the second data model and a third data model of an environment which the robot is in and the virtual object is simulated in, parameters of a force to be fed back to the user for feeling interaction between the physical object corresponding to the virtual object and the environment ([0047], disclosing  when the user moves the user's hand in the direction of the virtual object in order to grasp the virtual object in the virtual space with reference to the image in the virtual space, the information processing apparatus 1 receives information regarding 

sending parameters of the force to the controller of the robot, to drive the robot to feed back the force to the user ([0072], disclosing control of the vibration mode here includes, as an example, control for changing the amplitude such as increasing the amplitude as the magnitude of the force represented by the received information is larger, or control for changing the cycle of vibration such as shortening the vibration cycle as the magnitude of the force represented by the received information is larger. Further, the vibration may be generated intermittently, and the time length during a period without vibration may be controlled in accordance with the magnitude of the force represented by the received information. According to this, the magnitude of sound or vibration, the frequency, the tempo of vibration (period of the intermittent vibration), or the like changes in response to the information regarding the magnitude of the force determined in the information processing apparatus 1, so that the user can know how much (virtual) force the user is holding a virtual object with, and detailed adjustments can be applied to the force, thereby improving user's operability).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Satou to further comprising, moving, after a second data model is gripped by the first data model, the second data model together with the first data model; 


Claim 9 and 18 recite same limitation as of claim 3, hence are rejected under same basis.

For claim 4, modified Satou teaches: The method of claim 1, 

Satou does not explicitly teach: further comprising, before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot

Arimatsu teaches: before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot ([0006], disclosing determining a magnitude of a virtual force applied by 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Satou to before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot as taught by Arimatsu to provide virtual force information only when it is exerted on virtual object. Thereby eliminating false positives.

Claim 10 and 19 recite same limitation as of claim 4, hence are rejected under same basis.

For claim 5, modified Satou teaches: The method of claim 4, 

Satou does not explicitly teach: further comprising, before the first data model touches the second data model, in response to the distance not being relatively larger than the first distance threshold, turning on the switch; calculating, according to the distance, parameters of a fourth force, to 

Arimatsu teaches providing different force feedback to user ([0071] control of the vibration mode here includes, as an example, control for changing the amplitude such as increasing the amplitude as the magnitude of the force represented by the received information is larger, or control for changing the cycle of vibration such as shortening the vibration cycle as the magnitude of the force represented by the received information is larger. Further, the vibration may be generated intermittently, and the time length during a period without vibration may be controlled in accordance with the magnitude of the force represented by the received information. According to this, the magnitude of sound or vibration, the frequency, the tempo of vibration (period of the intermittent vibration), or the like changes in response to the information regarding the magnitude of the force determined in the information processing apparatus 1, so that the user can know how much (virtual) force the user is holding a virtual object with, and detailed adjustments can be applied to the force, thereby improving user's operability).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further comprising, before the first data model touches the second data model, in response to the distance not being relatively larger than the first distance threshold, turning on the switch; calculating, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance; and sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user as taught by Arimatsu to improve user’s operability. Furthermore modification provides a feedback that alerts user before 

Claims 11 and 20 recite same limitation as of claim 5, hence are rejected under same basis.

For claim 15, modified Satou teaches: The method of claim 3, 

Satou does not explicitly teach: further comprising, before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot

Arimatsu teaches: before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot ([0006], disclosing determining a magnitude of a virtual force applied by the virtual manipulator to the virtual object, and presenting means for presenting information indicating the determined magnitude of the force to the user. [0026], disclosing control unit 11 determines the magnitude of the virtual force given to the virtual object by the virtual manipulator, and presents information indicating the determined magnitude of the force to the user. Therefore when force is applied on an object, the force information is provided to user. Virtual manipulator has to touch virtual object in order to exert force, therefore they have to be within a threshold distance of each other. And 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Satou to before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot as taught by Arimatsu to provide virtual force information only when it is exerted on virtual object. Thereby eliminating false positives.

For claim 16, modified Satou teaches: The method of claim 15, 

Satou does not explicitly teach: further comprising, before the first data model touches the second data model, in response to the distance not being relatively larger than the first distance threshold, turning on the switch; calculating, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance; and sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user.

Arimatsu teaches providing different force feedback to user ([0071] control of the vibration mode here includes, as an example, control for changing the amplitude such as increasing the amplitude as the magnitude of the force represented by the received information is larger, or control for changing the cycle of vibration such as shortening the vibration cycle as the magnitude of the force represented by the received information is larger. Further, the vibration may be generated intermittently, and the time length during a period without vibration may be controlled in accordance with the magnitude of 

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further comprising, before the first data model touches the second data model, in response to the distance not being relatively larger than the first distance threshold, turning on the switch; calculating, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance; and sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user as taught by Arimatsu to improve user’s operability. Furthermore modification provides a feedback that alerts user before exerting force on or touching virtual object so that user can mentally adapt to expected change in virtual workspace: See also MPSP 2144.04 Duplication of parts.

Claims 2, 8, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Satou (US 11173601) in view of Arimatsu (US 20200356235) and Blumenfeld (US 20170091999).

For claim 2, modified Satou teaches: The method of claim 1, 

Satou does not teach: wherein the calculating of the parameters of the first force includes: calculating parameters of the first force according to at least one kind of a parameter of the physical 

Arimatsu teaches: wherein the calculating of the parameters of the first force includes: calculating parameters of the first force according to at least one kind of a parameter the virtual object, the at least one kind of parameter including at least one of: parameters of geometry; parameters of physical properties; or 

parameters of position ([0030], disclosing the virtual space setting processing section 111 generates information indicating that the designated virtual object is arranged at a position in the virtual space designated by the application program. [[0043], disclosing when two or more manipulator parts are in contact with the virtual object, it is determined that the virtual object is caught by the manipulator, and the position of the virtual object is moved in conformity with the amount of movement of the manipulator (represents the state of grabbing and moving). As virtual object is moved when grabbed and moved by virtual manipulator and [0026], disclosing control unit 11 determines the magnitude of the virtual force given to the virtual object by the virtual manipulator, and presents information indicating the determined magnitude of the force to the user. Therefore magnitude of force fed back to user is calculated according to position of virtual object). 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Satou to : wherein the calculating of the parameters of the first force includes: calculating parameters of the first force according to at least one kind of a parameter the virtual object, the at least one kind of parameter including parameters of position as 

Modified Satou does not teach: calculating parameters of the first force according to at least one kind of a parameter of the physical object corresponding to the virtual object.

Blumenfeld teaches determining parameters of virtual object according to parameters of physical object ([0056], disclosing determining a specific virtual configuration of the virtual robot in the virtual environment reflecting the specific configuration of the corresponding real object in the real scene).

As Satou teaches of precisely teaching robot for workpieces (column 1 line 39, disclosing the positions at which the robot contacts with/is spaced from the workpiece, it is necessary to set the position and orientation of the robot especially precisely). It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Satou to calculating parameters of the first force according to at least one kind of a parameter of the physical object corresponding to the virtual object as taught by Blumenfeld to accurately teach robot to work on workpieces.

Claim 8 and 17 recite same limitation as claim 2, hence are also rejected under same basis.

For claim 12, modified Satou teaches: The method of claim 2, 



calculating, in response to detecting interaction between the second data model and a third data model of an environment which the robot is in and the virtual object is simulated in, parameters of a third force to be fed back to the user for feeling interaction between the physical object corresponding to the virtual object and the environment; and 
sending parameters of the third force to the controller of the robot, to drive the robot to feed back the third force to the user.

Arimatsu teaches: further comprising, moving, after a second data model is gripped by the first data model, the second data model together with the first data model ([0043], disclosing when one portion of the manipulator is in contact with the virtual object, the virtual object is moved in the direction of the force, assuming that a force is applied to the portion. Further, when two or more manipulator parts are in contact with the virtual object, it is determined that the virtual object is caught by the manipulator, and the position of the virtual object is moved in conformity with the amount of movement of the manipulator (represents the state of grabbing and moving); 

calculating, in response to detecting interaction between the second data model and a third data model of an environment which the robot is in and the virtual object is simulated in, parameters of a force to be fed back to the user for feeling interaction between the physical object corresponding to the virtual object and the environment ([0047], disclosing  when the user moves the user's hand in the direction of the virtual object in order to grasp the virtual object in the virtual space with reference to the image in the virtual space, the information processing apparatus 1 receives information regarding 

sending parameters of the force to the controller of the robot, to drive the robot to feed back the force to the user ([0072], disclosing control of the vibration mode here includes, as an example, control for changing the amplitude such as increasing the amplitude as the magnitude of the force represented by the received information is larger, or control for changing the cycle of vibration such as shortening the vibration cycle as the magnitude of the force represented by the received information is larger. Further, the vibration may be generated intermittently, and the time length during a period without vibration may be controlled in accordance with the magnitude of the force represented by the received information. According to this, the magnitude of sound or vibration, the frequency, the tempo of vibration (period of the intermittent vibration), or the like changes in response to the information regarding the magnitude of the force determined in the information processing apparatus 1, so that the user can know how much (virtual) force the user is holding a virtual object with, and detailed adjustments can be applied to the force, thereby improving user's operability).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Satou to further comprising, moving, after a second data model is gripped by the first data model, the second data model together with the first data model; 


For claim 13, modified Satou teaches: The method of claim 2, 

Satou does not explicitly teach: further comprising, before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot

Arimatsu teaches: before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot ([0006], disclosing determining a magnitude of a virtual force applied by the virtual manipulator to the virtual object, and presenting means for presenting information indicating the determined magnitude of the force to the user. [0026], disclosing control unit 11 determines the magnitude of the virtual force given to the virtual object by the virtual manipulator, and presents 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Satou to before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot as taught by Arimatsu to provide virtual force information only when it is exerted on virtual object. Thereby eliminating false positives.

For claim 14, modified Satou teaches: The method of claim 13, 

Satou does not explicitly teach: further comprising, before the first data model touches the second data model, in response to the distance not being relatively larger than the first distance threshold, turning on the switch; calculating, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance; and sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user.

Arimatsu teaches providing different force feedback to user ([0071] control of the vibration mode here includes, as an example, control for changing the amplitude such as increasing the amplitude as the magnitude of the force represented by the received information is larger, or control for changing 

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further comprising, before the first data model touches the second data model, in response to the distance not being relatively larger than the first distance threshold, turning on the switch; calculating, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance; and sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user as taught by Arimatsu to improve user’s operability. Furthermore modification provides a feedback that alerts user before exerting force on or touching virtual object so that user can mentally adapt to expected change in virtual workspace: See also MPSP 2144.04 Duplication of parts.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664